Case 1:19-cr-00561-LAP Document 289 Filed 05/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
No. 19-CR-561 (LAP}

-against-
No. 11-CV-691 (LAK)

STEVEN DONAIGER, ORDER

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Mr. Donziger’s trial will be held in Courtroom 24B of the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, NY 10007. Courtroom 12A in the same building
has been designated as an overflow room.

SO ORDERED.

Dated: May 4, 2021
New York, New York

Yotlal Yuouke

LORETTA A. PRESKA
Senior United States District Judge

 

 
